CLD-092                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 19-3736
                                      ___________

                                JOSE SERRANO-ARIAS,
                                             Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA
                   ____________________________________

                         On Petition for Review of an Order of the
                             Board of Immigration Appeals
                              (Agency No. A205-829-261)
                        Immigration Judge: Charles M. Honeyman
                       ____________________________________

                        Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   January 16, 2020
               Before: JORDAN, KRAUSE, and MATEY, Circuit Judges

                            (Opinion filed January 23, 2020 )
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Jose Serrano-Arias petitions for review of an order of the Board of Immigration




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Appeals (BIA) denying his motion for reconsideration. The Government has filed a

motion for summary disposition. We will grant the motion and deny the petition for

review.

                                             I.

        Serrano-Arias, a Mexican citizen, entered the United States in 2001. In 2013, he

was charged with removability under 8 U.S.C. § 1182(a)(6)(A)(ii) because he had entered

the country without being admitted or paroled. Serrano-Arias conceded removability but

applied for cancellation of removal under 8 U.S.C. § 1229b(b). An Immigration Judge

(IJ) denied relief, concluding that Serrano-Arias failed to show that he was eligible for

cancellation of removal. On April 25, 2018, the BIA affirmed the IJ’s decision and

dismissed Serrano-Arias’s appeal. He did not petition this Court for review of that ruling.

        On October 20, 2019, Serrano-Arias filed a motion for reconsideration with the

BIA.1 He argued that, in light of the Supreme Court’s decision in Pereira v. Sessions,

138 S. Ct. 2105 (2018), he could now establish eligibility for cancellation of removal.

The BIA rejected this argument and denied the motion for reconsideration.

        Serrano-Arias timely filed a petition for review. The Government now moves the

Court for summary disposition of the petition.

                                             II.

        We have jurisdiction under 8 U.S.C. § 1252(a)(1). We review the BIA’s decision



1
    The BIA deemed the motion timely.
                                             2
denying reconsideration for abuse of discretion. See Pllumi v. Att’y Gen., 642 F.3d 155,

158 (3d Cir. 2011). The purpose of a motion to reconsider is to “request that the Board

reexamine its decision in light of additional legal arguments, a change of law, or perhaps

an argument or aspect of the case which was overlooked.” Castro v. Att’y Gen., 671 F.3d
356, 364 (3d Cir. 2012); see also 8 C.F.R. § 1003.2(b)(1). Summary action is appropriate

if there is no substantial question presented in the petition for review. See 3d Cir. L.A.R.

27.4; 3d Cir I.O.P. 10.6.

                                             III.

       In his motion for reconsideration, Serrano-Arias asked the BIA to reexamine its

decision affirming the IJ’s determination that he was ineligible for cancellation of

removal under 8 U.S.C. § 1229b(b). Pursuant to § 1229b(b), a nonpermanent resident is

eligible for cancellation of removal if he: (1) has been physically present for a continuous

period of not less than ten years; (2) has been a person of good moral character during

that time; (3) has not been convicted of certain enumerated criminal offenses; and (4)

demonstrates that removal would result in exceptional and extremely unusual hardship to

the alien’s spouse, parent, or child, who is a citizen of the United States or a lawful

permanent resident. 8 U.S.C. § 1229b(b)(1)(A)-(D). Serrano-Arias told the Board that

the IJ denied relief in part because he had failed to meet the continuous-physical-presence

requirement. Serrano-Arias argued that the IJ’s ruling in this regard, as affirmed by the

BIA, has been called into question by the Supreme Court’s decision in Pereira concerning

the “stop time” rule applicable to the continuous-physical-presence requirement.
                                              3
       Contrary to Serrano-Arias’s contention, however, the IJ did not deny his

cancellation-of-removal application because he failed to satisfy the continuous-physical-

presence requirement. Rather, the IJ denied the application because he failed to satisfy a

separate requirement—that his removal would result in “extremely unusual hardship” to

his citizen children. Therefore, the Supreme Court’s decision in Pereira is irrelevant to

his case. Because Serrano-Arias did not allege any other errors of fact or law in his

motion for reconsideration, the BIA acted within its discretion in denying relief.

       In response to the Government’s motion for summary disposition, Serrano-Arias

challenges that BIA’s April 25, 2018 decision affirming the IJ’s denial of his application

for cancellation of removal; specifically, he argues that the BIA erred originally in

affirming the IJ’s hardship findings. Serrano-Arias did not, however, timely petition this

Court for review of the BIA’s April 25, 2018 decision. Therefore, we lack jurisdiction to

review it. See Stone v INS, 514 U.S. 386, 405-06 (1995).

                                            IV.

       Because the petition for review does not present a substantial question, we will

grant the Government’s motion for summary disposition and deny the petition for review.




                                             4